Case 9:20-md-02924-RLR Document 2938 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                         MDL No. 2924
    PRODUCTS LIABILITY                                                  20-MD-2924
    LITIGATION
                                                 JUDGE ROBIN L. ROSENBERG
    THIS DOCUMENT RELATES TO:           MAGISTRATE JUDGE BRUCE E. REINHART
    ALL ACTIONS

     NOTICE OF FILING DISCOVERY DISPUTE MEMO PER PTO NO. 32
                    FOR MARCH 4, 2021 HEARING

         Please take notice that the following documents are being filed with the

   Court today as attachments to this Notice of Filing Discovery Dispute Memo Per

   PTO No. 32 for the March 4, 2021 hearing:

         Plaintiffs’ PTO 32 Submission Re Generic PTO 60 and Deposition Dates

         Plaintiffs’ Exhibit Proposed Deposition Dates

         Plaintiffs’ Exhibit – Letter from Terry Henry 2/4/2021 – Generic
         Manufacturer Discovery Conference Submission

   Dated: March 4, 2021                  Respectfully submitted,

                                         /s/ Michael L. McGlamry
                                         Michael L. McGlamry
                                         POPE McGLAMRY, P.C.
                                         3391 Peachtree Road, NE, Suite 300
                                         Atlanta, GA 30326
                                         Ph: 404-523-7706
                                         Fx: 404-524-1648
                                         efile@pmkm.com
Case 9:20-md-02924-RLR Document 2938 Entered on FLSD Docket 03/04/2021 Page 2 of 2




                            CERTIFICATE OF SERVICE

         I hereby certify that on March 4, 2021, a true and correct copy of the

   foregoing Notice of Filing Discovery Dispute Memo Per PTO No. 32 for March

   4, 2021 Hearing was electronically filed with the Clerk of the Court and served

   using the CM/ECF system.

                                         Respectfully submitted,

                                         /s/ Michael L. McGlamry
                                         Michael L. McGlamry
                                         POPE McGLAMRY, P.C.
                                         3391 Peachtree Road, NE, Suite 300
                                         Atlanta, GA 30326
                                         Ph: 404-523-7706
                                         Fx: 404-524-1648
                                         efile@pmkm.com
